Citation Nr: 1235231	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied service connection for prostate cancer.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on April 9, 2010.  The RO continued to deny the claim in a May 2011 rating decision.

In November 2011, the Veteran submitted additional medical evidence directly to the Board and the Veteran's represented provided a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).

In December 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in an August 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In December 2011, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

For the reasons expressed below, the prior remand is being vacated and the matter on appeal is being remanded to the RO, via the AMC.  


ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  In December 2011, the Board remanded the Veteran's claim for service connection for prostate cancer to verify his dates of service in Guam and determine if he was exposed to herbicides during this period of service.    

Subsequent to the remand, the Board received notice that the Veteran died on November [redacted], 2011 ;prior to the remand. 

In the interest of due process, and in light of facts noted in the remand (below), the Board is vacating its December 22, 2011 remand on the matter of entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.   Accordingly, this matter is herby vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  See 38 C.F.R. §§ 20.904(a)(3),  20.1100(b) (2011).  


REMAND

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  An appeal on the merits becomes moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

However, in this case, the claims file reflects that the Veteran's mother attempted to file a request for substitution with the Newark RO in July 2012.  

Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion.  A request for substitution must be filed with the RO from which the claim originated not later than one year after the date of the Veteran's death.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 

In this case, the Veteran died after October 10, 2008, and the Veteran's mother filed a request for substitution with the Newark RO within one year of the Veteran's death.  Therefore, the Veteran's mother is entitled to a determination as to whether she is eligible for this substitution, and if so, to have the claim adjudicated accordingly.   In this case, however, there is no evidence in either the Veteran's paper claims file or in his electronic (Virtual VA) of the RO's determination regarding the Veteran's mother's eligibility for substitution in the Veteran's pending claim.   

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should make (or, if made, to associate with the paper claims file) a determination as to whether the Veteran's mother is eligible to be recognized as a substitute for the Veteran's claim regarding entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  

2.  If the request for substitution is or has been granted, the RO should undertake any additional notification and/or development deemed warranted and adjudicate the claim pursuant to 38 U.S.C.A. § 5121(a).    

3.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran's mother and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran's mother need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

